DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The claims are not being rejected using a reference such as US 3160209 A with ball 72 because the outer cylinder does not move in this reference and it was not deemed obvious to place such a valve into an assembly where the outer cylinder was the movable member, and the term “dampening media” is being given the weight of a grease or other highly viscous fluid as recited in pgph. 59 of the instant specification since air or moderately viscous fluid would not act as a dampening media and would not hold the ball against the aperture.
US 3024843 A discloses blocking member 45 and chamber 50 with member 48 but this is not a dampening assembly and is used to keep combustion materials from entering the rest of the tool.
US 3094166 A discloses ball valve 90 but this is above the combustion material and also fails to act as a dampening assembly.
Overall, no reference was found which used a ball and aperture with a highly viscous fluid as claimed a dampening assembly for a setting tool or which was obviously combinable with a setting tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                         01/25/2022